         Case 1:20-cv-01850-JGK Document 18 Filed 10/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MASON TENDERS DISTRICT COUNCIL
WELFARE FUND, ET AL .
                                                  20   CV   1850 (JGK)
                        Plaintiffs,
                                                  ORDER
            - against -

LO SARDO GENERAL CONTRACTORS, INC.

                        Defendant.

JOHN G. KOELTL, District Judge:

     The parties should submit a status report by November 20,

2020, including any request for court intervention .

     SO ORDERED.



                                      ~ ~l~i~~tl
Dated:      New York, New York
            October 29, 2020

                                          United States District Judge




                                         USDC SONY
                                         DOCUMENT
                                         F.LECTRONICALLY FILED
                                         DOC#
                                         o.:,Tf FILEO: 10~~,-J]5_
                                                            -
